Exhibit 10.3

 



November 26, 2018

 

F. Carsten Thiel, PhD

14 Charcoal Hill Road

Westport, CT 06880

 

Re: Confidential Separation and General Release Agreement

 

Dear Carsten:

 

This Confidential Separation and General Release Agreement (the “Agreement” or
“Separation Agreement”) confirms our mutual agreement regarding the terms and
conditions of your separation from employment with Abeona Therapeutics Inc. (the
“Company”). You and the Company (each referred to herein individually as a
“Party” and together as the “Parties”) agree as follows:

 

1.Employment. Your last day of employment with the Company will be November 26,
2018 (“Last Day of Employment”). You will continue to receive your regular
benefits and salary at your regular rate of pay through your Last Day of
Employment. Thereafter, you may elect to continue coverage under certain Company
health plans through the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). If you timely and properly elect COBRA continuation coverage,
provided you timely submit documentation of your monthly COBRA payment to the
Company, you shall be reimbursed for the cost of COBRA coverage for six (6)
months or until you obtain health benefits through new employment, whichever is
sooner. In the event you secure new employment prior to the end of the six (6)
month period, you agree that you will notify the Company for the purpose of
terminating your COBRA reimbursement.

 

2.Consideration. In consideration for your release of claims set forth in
Paragraph 3 hereof, to the maximum extent permitted by law, the Company hereby
waives, releases and forever discharges you from any and all claims against you
legally capable of being waived and currently known to the Company, based upon
or arising from any fact or set of facts up until the date of execution of this
Agreement, arising out of or relating in any way to any allegations made against
you during your employment with the Company; provided, however, that the Company
does not hereby waive any right it has under this Agreement or any claim arising
after execution of this Agreement, and further does not waive any act or
omission by you constituting: (i) fraud or a crime; or (ii) a violation of
regulations applicable to the Company.

 



 1 

 

 

3.Release.

 

a.In exchange for the consideration set forth in Paragraph 2 hereof, to the
maximum extent permitted by law, you hereby waive, release and forever discharge
the Company and each of its past, present and future parents, subsidiaries, and
affiliates, and each of its and their respective past, present and future
directors, officers, members, managers and employees in their personal and
professional capacities, contractors, equityholders, trustees, representatives,
agents, advisors, employee benefit plans (and such plans’ administrators,
fiduciaries, trustees, recordkeepers and service providers), successors (through
acquisition, merger or otherwise) and permitted assigns, each and all of them in
their personal and representative capacities (collectively the “Company
Releasees”), from any and all claims legally capable of being waived,
grievances, injuries, torts or unlawful conduct of any kind, controversies,
agreements, covenants, promises, debts, accounts, actions, causes of action,
suits, arbitrations, sums of money, attorneys’ fees, costs, damages, or any
right to any monetary recovery or any other personal relief, whether known or
unknown, in law or in equity, which you now have, have ever had, or may
hereafter have, based upon or arising from any fact or set of facts, whether
known or unknown to you, arising at any time prior to the date you execute this
Agreement including, without limitation, claims arising out of or relating in
any way to your employment with the Company or any of the other Company
Releasees, or other associations with the Company or any of the other Company
Releasees, or any termination thereof, or any allegations made against you
during your employment with the Company. Without limiting the generality of the
foregoing, this waiver, release, and discharge includes any claim or right, to
the maximum extent legally capable of being waived, based upon or arising under
any federal, state or local fair employment practices or equal opportunity laws,
including, but not limited to, 42 U.S.C. Section 1981, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Employee Retirement Income Security
Act (“ERISA”) (including, but not limited to, claims for breach of fiduciary
duty under ERISA), the Americans With Disabilities Act, the Family and Medical
Leave Act of 1993, the New York State Executive Law, including its Human Rights
Law, the New York City Administrative Code, including its Human Rights Law, the
New York Labor Law, and the New York State Constitution, including all
amendments thereto.

 

b.Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by you of, or prevents you from making or asserting (i) any
claim or right you may have under COBRA; (ii) any claim to vested benefits under
the written terms of a qualified employee pension benefit plan; (iii) any claim
for indemnity under applicable Company bylaws or policies; or (iv) any claim or
right you may have under this Agreement.

 

4.No Entitlement to Future Employment. You acknowledge and agree that this
Agreement waives and releases any entitlement you may have to apply for or seek
future employment with the Company or any other Company Releasee. Accordingly,
you agree that you will not apply for or seek future employment with the Company
or any other Company Releasee.

 



 2 

 

 

5.Cooperation. To the maximum extent permitted by law and subject to Paragraph
8(c)(i)-(iii), you agree to reasonably cooperate with and assist the Company in
connection with any investigation, regulatory matter, lawsuit or arbitration in
which the Company is a subject, target or party and as to which you may have
pertinent information. You agree that you shall make yourself reasonably
available for preparation for hearings, proceedings or litigation and for
attendance at any pre-trial discovery and trial sessions. You further agree to
perform all acts and to execute any and all documents that may reasonably be
necessary to carry out the provisions of this Paragraph 5.

 

6.Return of Property/Materials. By November 30, 2018, you agree to promptly
return to the Company all of its property, including, but not limited to,
computers, PDAs, cell phones, files, documents, identification cards, credit
cards, keys, equipment, software and data, however stored. You further agree to
permanently delete all Company information and material from any personal email,
PDA or other computer or storage device. You further agree that prior to
executing this Agreement you have conducted a diligent search for any
communications, emails, documents, texts, messages videos, photos or other
material related to the Company and/or any allegations made against you while
employed by the Company and that you have provided those materials to the
Company General Counsel, Neena Patil via electronic mail, hand delivery or
Federal Express pursuant to Paragraph 14(f), and you further represent and
warrant that you have permanently deleted all such communications, emails,
documents, texts, messages, videos, photos and other material related to the
Company from all personal PDAs, computers, email accounts, cloud storage and/or
other devices or mediums. You agree that, if you discover or receive any Company
property or materials related to the Claims after signing this Agreement, you
will return it to the Company or the Company General Counsel, Neena Patil within
48 hours of discovery or receipt. You further agree that any breach of this
provision shall constitute a material breach of this Agreement.

 

7.No Additional Entitlements. You agree that, other than as provided for in this
Agreement you have received all entitlements due from the Company relating to
your employment with the Company, including, but not limited to, all wages
earned, sick pay, vacation pay, overtime pay, and any paid and unpaid personal
leave for which you were eligible and entitled, and that no other entitlements
are due to you other than as set forth in this Agreement. You expressly agree
that you waive, and have no entitlement to any severance, bonus or other
compensation under your employment agreement with the Company dated March 29,
2018 (the “Employment Agreement”).

 



 3 

 

 

8.Confidentiality/Non-Disparagement/Non-Publication.

 

a.Continuing Obligations. Subject to Paragraph 8(c)(i)-(iii), you hereby
acknowledge the existing obligations, and the legal enforceability of such
obligations, contained in (i) the Employment Agreement, including, without
limitation, paragraph 4 (“Unauthorized Disclosure; Non-Competition;
Non-Solicitation; Interference with Business Relationships; Proprietary Rights”)
including each of its subparts, and paragraph 6 (“Non-Disparagement”); and (ii)
any agreements you have entered into during your employment with the Company
requiring you to maintain confidentiality. You agree to be bound by the
agreements in Paragraph 8(a)(i) – (ii) and acknowledge that their terms and
conditions remain in full force and effect. Notwithstanding the foregoing,
provided that you comply with your obligations herein, the Restriction Period,
as defined in the Employment Agreement, shall be reduced to six (6) months with
respect to your non-competition obligations only, as set forth in paragraph 4.3
of the Employment Agreement. The Restriction Period shall remain one (1) year
with respect to all other applicable provisions in the Employment Agreement.

 

b.Agreement Not to Disparage. Subject to Paragraph 8(c)(i)-(iii), you further
agree that, in addition to your obligations contained in Paragraph 8(a) hereof,
you shall not, directly or indirectly, at any time make, publish or communicate,
or cause, direct, induce, or encourage any other person, entity or other third
party to make, publish or communicate, whether anonymously or not, any
statement, observation, opinion or information, whether verbal or written, of a
defamatory or disparaging nature regarding, or that is likely in any way to harm
the reputation of, embarrass, humiliate or otherwise cause or contribute to
their being held in disrepute, the Company or any other Company Releasee, the
business or products of the Company or any other Company Releasee, or any of the
Company’s or any other Company Releasee’s respective employees, officers,
directors, contractors, equityholders, members, agents, representatives, agents,
advisors, successors or permitted assigns. Subject to Paragraph 8(c)(i)-(iii),
the Company agrees to instruct its Board of Directors and executive officers not
to publish or communicate any statement of a defamatory or disparaging nature
regarding you.

 

c.Permitted Conduct; DTSA.

 

i.Nothing in this Agreement shall prohibit or restrict you from lawfully (a)
initiating communications directly with, cooperating with, providing information
to, causing information to be provided to, or otherwise assisting in an
investigation by any governmental or regulatory agency, entity, or official(s)
(collectively, “Governmental Authorities”) regarding a possible violation of any
law; (b) responding to any inquiry or legal process directed to you individually
(and not directed to Company or any of its affiliates) from any such
Governmental Authorities; (c) testifying, participating or otherwise assisting
in an action or proceeding by any such Governmental Authorities relating to a
possible violation of law; or (d) making any other disclosures that are
protected under the whistleblower provisions of any applicable law.

 



 4 

 

 

ii.Pursuant to the federal Defend Trade Secrets Act of 2016, you shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (i)(1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (2) solely for the purpose of reporting or investigating a
suspected violation of law; (ii) to your attorney in relation to a lawsuit for
retaliation against you for reporting a suspected violation of law; or (iii) in
a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

iii.Furthermore, this Agreement does not require you to obtain prior
authorization from the Company before engaging in any conduct described in
Paragraph 8(c)(i)-(ii), or to notify the Company that you have engaged in any
such conduct.

 

9.Additional Acknowledgement. You acknowledge and agree that you are not aware
of any facts or circumstances that you believe may constitute a violation of the
Company’s or Company Releasees’ legal obligations under the Sarbanes-Oxley Act,
the False Claims Act, or similar law and/or the whistleblower provisions of any
state or federal law or regulation. You further represent that you have no
knowledge of any violation by the Company of any law or regulation applicable to
the Company or its business. 

 

10.Non-Admission. It is understood and agreed that neither the execution of this
Agreement, nor the terms of this Agreement, constitute an admission of liability
to you, or of any wrongdoing or misconduct of any kind, by the Company or any
other Company Releasee, and such liability, wrongdoing or misconduct is
expressly denied. It is further understood and agreed that no person shall use
this Agreement, or the consideration paid pursuant thereto, as evidence of an
admission of liability, wrongdoing or misconduct of any kind, inasmuch as such
liability, wrongdoing or misconduct is expressly denied.

 

11.Acknowledgments. You hereby acknowledge that:

 

a.the Company advises you to consult with an attorney before signing this
Agreement;

 

b.you have obtained independent legal advice from an attorney of your own choice
with respect to this Agreement;

 



 5 

 

 

c.you freely, voluntarily and knowingly entered into this Agreement after due
consideration;

 

d.you have had a reasonable period of time to review and consider this
Agreement; and

 

e.no promise or inducement has been offered to you, except as expressly set
forth herein or contemplated hereby, and you are not relying upon any such
promise or inducement in entering into this Agreement.

 

12.Revocation by the Company. If you fail to execute and return this Agreement
to the Company by November 30, 2018, the promises and agreements made by the
Company herein will be revoked.

 

13.Dispute Resolution.

 

a.The Parties each agree that with respect to any all claims that you or the
Company now have or in the future may have against the other, including, without
limitation, contract claims, tort claims, claims for compensation, penalties or
restitution and any other claim under any federal, state or local statute,
constitution, regulation, rule, ordinance or common law, in each case, directly
or indirectly arising out of or related to this Agreement, your relationship
with the Company, your employment with the Company or the termination of your
employment with the Company (collectively “Covered Claims”) the claimant agrees
to notify the other Party in writing of any Covered Claim within five (5) days
of becoming aware of such Covered Claim so that the Parties can attempt in good
faith to resolve such Covered Claim informally. Such notice must include a
detailed description of the nature or basis of the Covered Claim, and the
specific relief sought.

 

b.To the extent that any Covered Claims cannot be resolved pursuant to Paragraph
13(a), and except with respect to any claim (i) that is expressly precluded from
arbitration by a governing federal law or by a state law that is not preempted
by the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”); or (ii) that seeks
injunctive or other equitable relief in aid of arbitration, such Covered Claims
are subject to and will be resolved by binding arbitration. The Parties
irrevocably consent and agree that (i) any arbitration will occur in the State
of New York; (ii) arbitration will be conducted confidentially in accordance
with the then-current arbitration rules and procedures of the AAA (and its
then-existing emergency relief procedures to the extent either Party seeks
emergency relief prior to the appointment of an arbitrator), unless those rules
or procedures conflict with any express term of this Agreement, in which case
this Agreement shall control; (iii) the federal courts sitting in the State of
New York, have exclusive jurisdiction over any appeals and the enforcement of an
arbitration award; and (iv) the state or federal courts sitting in the State of
New York have exclusive jurisdiction over any claim that is not subject to
arbitration, and in such case, the rights and obligations of the Parties will be
governed by, and construed and enforced, both substantively and procedurally, in
accordance with, the laws of the State of New York without regard to choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction). Each party shall pay the fees of its attorneys, the
expenses of its witnesses, and any other costs and expenses that the party
incurs in connection with the arbitration, but all other costs of the
arbitration, including the fees of the arbitrator, the cost of any record or
transcript of the arbitration, administrative fees, and other fees and costs
shall be paid one half by the Company and one half by you. Notwithstanding the
foregoing, the arbitrator may, in his discretion, award reasonable attorneys’
fees (in addition to any other damages, expenses or relief awarded) to the
prevailing party. EACH PARTY HEREBY IRREVOCABLY CONSENTS AND AGREES TO ARBITRATE
ANY COVERED CLAIMS THROUGH BINDING ARBITRATION, AND FOREVER WAIVES AND GIVES UP
ITS RIGHT TO HAVE A JUDGE OR JURY DECIDE ANY COVERED CLAIMS.

 



 6 

 

 

14.Miscellaneous.

 

a.Entire Agreement; Amendment. This Agreement, together with the agreements
referenced in Paragraph 8(a), contains the entire agreement, arrangement and
understanding of the Parties with respect to the subject matter hereof, and
supersedes and preempts any and all prior or contemporaneous agreements,
arrangements or understandings, whether verbal or written, between the Parties
with respect to the subject matter hereof. This Agreement may not be amended,
changed or modified except by an instrument in writing, signed by you and an
authorized representative of the Company. The Parties agree that no promise or
inducement has been offered to them, except as expressly set forth herein or
contemplated hereby, and the Parties are not relying upon any such promise or
inducement in entering into this Agreement.

 

b.Governing Law. This Agreement shall be construed, performed, enforced and in
all respects governed in accordance with the laws of the State of New York,
without giving effect to the principles of conflicts of law thereof; provided,
however, that the Parties’ agreement to arbitrate as set forth in Paragraph 13
hereof, shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

 

c.Severability. If any one or more of the terms, provisions, covenants or
restrictions contained in this Agreement shall be determined in an arbitration
proceeding conducted pursuant to Paragraph 13 hereof to be invalid, illegal or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the Parties will attempt to
agree upon a valid, legal and enforceable provision which shall be a reasonable
substitute for such invalid and unenforceable provision in light of the tenor of
this Agreement, and, upon so agreeing, shall incorporate such substitute
provision in this Agreement.

 



 7 

 

 

d.Breach. You acknowledge and agree that if you breach any of your commitments
or representations to the Company in this Agreement, and provided you have
received written notice of such breach from the Company and a period of thirty
(30) days following receipt of such notice to cure such breach (if susceptible
to cure), the Company may seek any remedy or damages available to the Company as
permitted by law.

 

e.No Waiver. A waiver by either Party of a breach of any term or provision of
this Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

 

f.Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be given in writing and shall be deemed to have been
duly given (i) on the date delivered if personally delivered or (ii) on the date
targeted for delivery if delivered by a nationally recognized overnight courier
or similar courier service, in each case, as the case may be, to the Company’s
or your respective counsel at the addresses set forth below or such other
address as the Company or you may in the future specify in writing.

 

If to Abeona Therapeutics Inc.:

 

Morgan Lewis, & Bockius LLP

Attention: David McManus, Esq.

101 Park Avenue

New York, New York 10178-0060

 

If to Dr. Thiel:

 

Walden Macht & Haran LLC

Attention: Milton L. Williams Jr.

One Battery Park Plaza, 33rd Floor

New York, NY 10004

 



 8 

 



 

g.Public Filing of Agreement. You acknowledge that this Agreement will be
publicly filed with the SEC consistent with the Company’s obligations as a
public company.

 

h.Counterparts. This Agreement may be executed in one or more counterparts, and
by electronic signature, each of which shall be deemed to be an original and all
of which together will constitute one and the same instrument.

 

i.Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of each of the Parties and their respective successors and permitted
assigns. You may not assign this Agreement, in whole or in part, or delegate any
of your duties or obligations under this Agreement, without the Company’s prior
written consent.

 

j.Headings. The Paragraph headings in this Agreement are for the convenience of
reference only and do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

 

k.Effective Date. This Agreement shall become effective upon your execution and
return of this Agreement to the Company.

 

 

 

 

 

 

 

[This space intentionally left blank – Signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 9 

 

 



 


If the above accurately states our agreement, including the separation, waiver
and release, kindly sign below and return the original Agreement to me no later
than November 30, 2018.

 



  Sincerely,         ABEONA THERAPEUTICS INC.               By:       Name:  
Neena M. Patil   Title:     General Counsel         Date:          



 

 

 



UNDERSTOOD, AGREED TO AND     ACCEPTED WITH THE INTENTION     TO BE LEGALLY
BOUND:             F. CARSTEN THIEL, PhD                   By:         Name:  
F. Carsten Thiel, PhD                     Date:        



 

 

 10 

